DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Objections
Claims 4-10, 12-14, and 18-25 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n). It is noted that claims 4-7, 9, 12-14, 18-22, 24, and 25 are multiple dependent claims dependent from another multiple dependent claim while claims 8, 10, and 23 are also improper because they both depend on improper multiple dependent claims 7, 9, and 22, respectively.  Accordingly, the claims 4-10, 12-14, and 18-25 have not been further treated on the merits. However, for the purpose of continuous examination, prior art applied to claims 1-3, 11, and 15-17 will also be considered for the improper claims based on the first claim of the multiple dependent claim such that claims 4-7, 9, and 12-14 may be 

Claims 1-25 are objected to because of the following informalities:  
Claim 1: the recitations of “and at least one uremic” on line 10 and “a patient” on lines 12-13 should be recited as --and the at least one uremic-- and --the patient--, respectively, so as to avoid confusion of antecedent basis for the recitations. 
Claim 15: the recitation of “a patient” on line 4 should be recited as --the patient-- so as to avoid confusion of antecedent basis for the recitation.
Claims 2-14 and 16-25 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerber (US Pub. No. 2018/0043077 A1). It is noted that the features of claims 4-6, 18-20, 24, and 25 would be considered to be anticipated by Gerber (US Pub. No. 2018/0043078 A1).
Claim 1. Gerber discloses a system, comprising: 
a catheter (i.e., catheter placed in peritoneum) for removing peritoneal dialysate from a patient ([0003], [0117]); 
a fluid line (104) fluidly connected to the catheter, or a reservoir fluidly connected to the catheter ([0091]; i.e., peritoneal dialysate reservoir); 
at least one flow sensor (106; i.e., one or more sensors 106 comprises a flow sensor) in any one or more of the catheter or the fluid line ([0093]); 
at least one uremic solute sensor (106; i.e., one or more sensors comprises solute concentration sensor) measuring a uremic solute concentration in a peritoneal dialysate removed from the patient ([0093], [0101]; i.e., since Gerber discloses that solute includes urea and creatinine both of which are disclosed in the instant disclosure as being a uremic solute in instant [00108]); 
wherein the at least one uremic solute sensor is positioned in any one or more of the catheter, the fluid line, or the reservoir ([0087], [0092]); and 
a processor (122) in communication with the at least one flow sensor and at least one uremic solute sensor, wherein the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on measurements obtained from the at least one flow sensor and at least one uremic solute sensor ([0098]).
Claim 3. Gerber discloses the system of claim 1, wherein the at least one peritoneal dialysis parameter is selected from any one of a dwell time, an osmotic agent concentration, a frequency of cycling, a number of cycles, a mode of peritoneal dialysis, and a volume of peritoneal dialysate per cycle ([0098]; Table 2).  
Claim 11. Gerber discloses the system of claim 1, wherein the processor sets at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on measurements obtained from the at least one flow sensor and at least one uremic solute sensor by adjusting any one or more of a dwell time, an osmotic agent concentration, a frequency of cycling, a number of cycles, a mode of peritoneal dialysis, and a volume of peritoneal dialysate per cycle in real-time or nearly real-time.  
Claim 15. Gerber discloses a method, comprising the steps of: setting at least one peritoneal dialysis parameter ([0067]; i.e., parameters of the peritoneal dialysate prescription) (310 or 410) for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on a volume of peritoneal dialysate removed from a patient during a prior peritoneal dialysis cycle ([0105]) measured by at least one flow sensor (106; i.e., one or more sensor 106 being a flow sensor)([0093]) positioned in any one or more of a catheter ([0003], [0117]; i.e., catheter placed in peritoneum) or a fluid line (104) fluidly connected to the catheter of a peritoneal dialysis system ([0093]) and a uremic solute concentration in peritoneal dialysate removed from the patient measured by at least one uremic solute sensor (106; i.e., one or more sensor 106 being a solute concentrate sensor) ([0101]; since Gerber discloses that solute includes urea and creatinine both of which are disclosed in the instant disclosure as 
Claim 16. Gerber discloses the method of claim 15, further comprising the step of calculating a dialysis adequacy for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor (308 or 408; i.e., determining whether the sensed net or given volume removed meets a condition for method 300, see [0103]-[0104]; and analyzing change between first and second times to determine membrane transfer efficiency, see [0112], are interpreted as a calculating of dialysis adequacy).  
Claim 17. Gerber discloses the method of claims 15 or 16, wherein the at least one peritoneal dialysis parameter is selected from any one of a dwell time, an osmotic agent concentration, a frequency of cycling, a mode of peritoneal dialysis, a number of cycles, and a volume of peritoneal dialysate per cycle ([0067], [0103]-[0104], [0112]).  


Again, as explained in the claim objection above, claims 4-6 and 12-14 are interpreted as being dependent on claim 1 and claims 18-20, 24, and 25 are interpreted as being dependent on claim 15 for the purpose of continuous examination, since Gerber also discloses these features.
Claim 4. Gerber discloses wherein the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session ([0105]-[0106]).  
Claim 5. Gerber discloses wherein the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis cycle ([0105]-[0106]).  
Claim 6. Gerber discloses further comprising an osmotic agent sensor (i.e., one or more sensor 106 being a refractive index sensor) positioned in any one or more of the catheter, the fluid line, or the reservoir ([0093]); and wherein the processor is programmed to estimate a peritoneal membrane transport capability for the patient based on the osmotic agent sensor ([0115]-[0116]; i.e., membrane transfer efficiency is an estimate of peritoneal membrane transport capability).
Claim 12. Gerber discloses wherein the uremic solute is selected from the group consisting of urea, creatinine, beta-2 microglobulin, uric acid, and combinations thereof [0101]; i.e., urea and creatinine).
Claim 13. Gerber discloses wherein the uremic solute sensor (109) is selected from the group consisting of a urea sensor, a creatinine sensor, a beta-2 microglobulin sensor, a uric acid sensor, and combinations thereof ([0101]; i.e., since Gerber discloses that solute being sensed includes urea and creatinine, it follows that a sensor sensing urea is a urea sensor and a sensor sensing creatinine is a creatinine sensor).
Claim 14. Gerber discloses further comprising a sensor selected from the group of a pressure sensor ([0093]), a glucose sensor, a potassium sensor, a calcium sensor, a sodium sensor, a magnesium sensor, a conductivity sensor, and combinations thereof ([0101]; i.e., conductivity sensor; and again solute being sensed comprises glucose and potassium and thus a sensor sensing glucose or potassium being a glucose sensor and a potassium sensor, respectively; see also [0105] for potassium, calcium, and magnesium sensors).  
Claim 18. Gerber further discloses wherein the step of setting at least one peritoneal dialysis parameter comprises setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session ([0105]-[0106]).
Claim 19. Gerber further discloses wherein the step of setting at least one peritoneal dialysis parameter comprises setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis cycle ([0105]-[0106]).  
Claim 20. Gerber discloses further comprising the step of estimating a peritoneal membrane transport capability for the patient using an osmotic agent sensor in any one or more of the catheter, the fluid line, or the reservoir ([0115]-[0116]; i.e., membrane transfer efficiency is an estimate of peritoneal membrane transport capability).
Claim 24. Gerber discloses wherein the method is performed using the system of claim 1 ([0094]; i.e., since processor 122 can execute instructions stored in memory 124 to perform the methods)
Claim 25. Gerber discloses wherein the uremic solute is selected from the group consisting of urea, creatinine, beta-2 microglobulin, uric acid, and combinations thereof ([0101]; i.e., since Gerber discloses that solute being sensed includes urea and creatinine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Pub. No. 2018/0043078 A1) in view of Yu (US Pub. No. 2010/0010427 A1). It is noted that the features of claims 7-10 and 21-23 would also be considered unpatentable over Gerber (US Pub. No. 2018/0043078 A1) in view of Yu (US Pub. No. 2010/0010427 A1).
Claim 2. Gerber discloses the system of claim 1, wherein Gerber further discloses that the system further determines clearance across the peritoneum ([0105], [0116]) but does not explicitly disclose that the processor is programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume. However, it is noted that Yu also discloses a peritoneal dialysis system (Abstract) comprising logic implementer ([0163]) being programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume ([0104]; i.e., via weekly clearances module, see also Fig. 7A, [0148]) to allow for the doctors to determine if the patient has adequate clearance ([0104]). Thus, since both Gerber and Yu are drawn to peritoneal dialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Gerber such that the processor is programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume as disclosed by Yu so as to control the peritoneal dialysis such that the patient has adequate clearance ([0104]).

Again, as explained in the claim objection above, claims 7 and 9 are interpreted as being dependent on claim 1 and claims 21 and 22 are interpreted as being dependent on claim 15 for the purpose of continuous examination, since Gerber in view of Yu also discloses the features of claims 7-10 and 21-23.
Claim 7. Gerber in view of Yu discloses the processor is programmed to calculate a total Kt/V for a patient using an equation where total Kt/V is equal to Kt/V from dialysis and Kt/V from residual kidney function ([0104] of Yu); and since Gerber further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]), it follows that Gerber in view of Yu further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance the total Kt/V since total Kt/V is an indicator of clearance ([0104] of Yu).  
Claim 8. Gerber in view of Yu discloses wherein the processor is programmed to receive a uremic solute concentration in urine and a volume of urine produced from the patient, and to calculate the Kt/V from residual kidney function based on the uremic solute concentration in urine and volume of urine produced since Yu further disclosing this feature, see Fig. 4B, [0104].  
Claim 9. Gerber in view of Yu does not explicitly disclose wherein the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle to achieve a total Kt/V or a Kt/V from dialysis above a preset value. However, Gerber further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]) and Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5), which is an indicator of clearance ([0104] of Yu). Therefore, it also would have been obvious to one of ordinary skill 
Claim 21. Gerber in view of Yu discloses further comprising wherein the step of setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of the patient comprises setting the at least one peritoneal dialysis parameter based on the total Kt/V wherein K is equal to urea clearance, t is time, and V is a patient water volume. While Gerber in view of Yu does not explicitly disclose comprising the step of calculating a total Kt/V for the patient using an equation: total Kt/V = Kt/V from dialysis + Kt/V from residual kidney function, Yu further discloses that the patient’s residual kidney function being incorporated in the clearance determination (Fig. 4B and [0104]). Thus, it is noted that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Gerber in view of Yu with the step of calculating a total Kt/V = Kt/V from dialysis + Kt/V from residual kidney function so as to account for both the clearance resulting from dialysis and the clearance from the patient’s remaining kidney function.
Claim 22. Gerber in view of Yu does not explicitly disclose wherein the step of setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle comprises setting the at least one peritoneal dialysis parameter to achieve a total Kt/V or a Kt/V from dialysis above a preset value. However, Gerber further discloses setting the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]) and Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5), which is an indicator of clearance ([0104] of Yu). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of Gerber in view of Yu with the step of setting the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle to achieve a total Kt/V or a Kt/V from dialysis above a preset value so as to be within clinical targets ([0117], Fig. 5 of Yu).
Claims 10 and 23. Gerber in view of Yu does not further disclose that the preset value is at least a Kt/V of 1.7 per week or 0.24 per day. However, it is noted that Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5). Moreover, the instant disclosure also discloses that these preset values are values that are recommended minimums under current guidelines (see instant [00133]). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system and method of Gerber in view of Yu with the feature of parameters for controlling dialysis to comprise values as determined to be within a clinical target depending on the patient condition and treatment requirement so as to achieve adequate clearance during dialysis ([0104]) including specifically modifying the system and method of Gerber in view of Yu with the preset value is at least a Kt/V of 1.7 per week or 0.24 per day if such value allows for achievement adequate clearance during dialysis and since it has been held that where the general conditions of a claim are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenley (WO 96/25214 A1) also discloses a system and a method for peritoneal dialysis comprising setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on measurements obtained from sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JENNA ZHANG/Primary Examiner, Art Unit 3783